Citation Nr: 1203623	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  08-11 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for hypertension.  

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel




INTRODUCTION

The Veteran served on active duty from January 1970 to February 1975, for which he was awarded the Combat Infantryman Badge, the Purple Heart, and the Bronze Star Medal.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above, which determined that new and material evidence had not been submitted to reopen claims of service connection for hypertension and PTSD.  

On his April 2008 substantive appeal, submitted via VA Form 9, the Veteran indicated that he wanted a Board hearing at his local RO.  However, in September 2008, the Veteran withdrew his request for a hearing and requested that his case be forwarded to the Board.  The Board, then, finds that all due process has been satisfied with respect to the Veteran's right to a hearing.  

The Veteran, through his representative, recently submitted a statement seeking to reopen the claim of service connection for coronary artery disease, as secondary to herbicide exposure.  See January 2012 Appellate Brief Presentation.  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Entitlement to service connection for hypertension and PTSD was initially denied in a March 1990 rating decision.  The Veteran did not submit any communication expressing dissatisfaction or disagreement with the March 1990 rating decision or any other communication regarding his claims of service connection for hypertension or PTSD until 1994; therefore, the March 1990 rating decision became final.  

2.  Since the March 1990 rating decision, evidence that is new, that relates to an unestablished fact necessary to substantiate the claims of service connection for hypertension and PTSD, that is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claims, has not been received.  


CONCLUSIONS OF LAW

1.  The March 1990 rating decision that denied service connection for hypertension and PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2011).  

2.  Since the last final rating decision in March 1990, new and material evidence has not been received sufficient to reopen the previously denied claims of service connection for hypertension and PTSD.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, the Veteran was advised in October 2006, prior to the initial unfavorable rating decision in December 2006, of the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why his service connection claims were previously denied.  The October 2006 letter also advised him of the responsibilities of the Veteran and VA in obtaining such evidence, as well as the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  As a result, the Board concludes that the Veteran has been provided with proper notice.  

With regard to the duty to assist, all pertinent, identified, and obtainable records have been obtained and considered, including VA outpatient treatment records dated from 2005 to 2008.  In this regard, the Board notes that the only service treatment records (STRs) associated with the claims file are the Veteran's February 1969 pre-enlistment examination report, which was obtained in November 1989, and copies of STRs dated from 1970 to 1972, which were submitted by the Veteran.  The RO has attempted to obtain any other available STRs; however, the National Personnel Records Center (NPRC) has indicated that all available STRs were provided in November 1989 and that no additional STRs are on file.  See Requests for Information dated in March 2005 and April 2007.  The Veteran was requested to provide all STRs in his possession, which he has done.  See February 2007 letter to the Veteran.  Therefore, the Board finds that all obtainable STRs are associated with the claims file.  

The Board observes that the Veteran has not been afforded VA examinations in conjunction with the claims on appeal.  However, as discussed below, new and material evidence sufficient to reopen the claims of service connection for hypertension and PTSD has not been submitted.  Therefore, such assistance is not required.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003).  Furthermore, as discussed below, the evidence and information received since the last final denial of the Veteran's claims is not sufficient to trigger the duty to provide a VA examination.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

For the foregoing reasons, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of his claims.

II. Analysis

By way of background, the Veteran's claims of entitlement to service connection for hypertension and PTSD were initially denied in a March 1990 rating decision.  At that time, the RO considered the Veteran's February 1969 pre-enlistment examination report, which represented the only available STRs, and a December 1989 VA examination report, which contained statements the Veteran made regarding his claimed disabilities.  The RO noted that, while the Veteran reported a history of elevated blood pressure during service and stated that he still had high blood pressure, his blood pressure was within normal limits at the VA examination.  Therefore, the RO determined that there was no basis for establishing service connection for hypertension.  See March 1990 rating decision.  

With respect to the Veteran's claimed PTSD, the RO noted that, while the evidence showed the Veteran received combat decorations which would establish that he had stressors during his service in Vietnam, the Veteran was not diagnosed with PTSD at the December 1989 VA examination.  The RO also noted that, while the Veteran was diagnosed with generalized anxiety disorder at the VA examination, there was no evidence showing diagnosis or treatment for chronic anxiety during service.  Therefore, the RO denied service connection for PTSD and anxiety.  See March 1990 rating decision.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  

The Veteran was notified of the RO's decision and his appellate rights in March 1990.  However, no further communication regarding his claim of entitlement to service connection for hypertension or PTSD was received until December 1994, when VA received his first application to reopen such claims.  Therefore, the March 1990 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

The current appeal arises from a claim to reopen submitted by the Veteran in October 2006.  However, since the final March 1990 rating decision, the Veteran has attempted to reopen his claims of entitlement to service connection for hypertension and PTSD on numerous occasions.  The Board will proceed to determine whether the Veteran has submitted new and material evidence sufficient to reopen his claims since the final March 1990 rating decision.  

For claims to reopen that are received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA First decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  38 C.F.R. § 3.156(c).  In this context, the Board notes that the Veteran has submitted copies of STRs dated from 1970 to 1972.  However, the STRs do not contain any evidence of complaints, treatment, or findings of elevated blood pressure readings, hypertension, or PTSD.  Therefore, the Board finds that the STRs are not relevant to the claims on appeal and do not trigger reconsideration of this claim under the provisions of 38 C.F.R. § 3.156(c).  

For the purpose of determining whether new and material evidence has been received, all evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, evidence need not be presumed credible if the assertion is inherently incredible, or the individual is not competent to make such assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993); Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Hypertension

As discussed above, at the time of the final rating decision in March 1990, there was no evidence showing that the Veteran's hypertension was incurred or aggravated by service, or manifested to a degree of 10 percent during his first post-service year.  

Since the final rating decision in March 1990, the evidence received into the record includes copies of STRs dated from 1970 to 1972 submitted by the Veteran, VA outpatient treatment records dated from 1993 to 2008, private treatment records dated from 1991 to 2000, and statements submitted by the Veteran in support of his claim.  

As noted above, the STRs do not contain any evidence of complaints, treatment, or findings of elevated blood pressure readings or hypertension.  

The private treatment records show that the first documented diagnosis of hypertension is in March 1992, when the Veteran was noted to have a past medical history of such.  See private treatment records dated from 1991 to 2000.  There is, however, no indication as to when the Veteran was initially diagnosed with hypertension by a medical professional or when he first manifested symptoms of hypertension.  

The VA outpatient treatment records show that the Veteran's diagnosis of hypertension was continued and that he received medication treatment for his disability.  Notably, a February 1994 VA treatment record reflects that the Veteran reported hearing about hypertension since 1970 but that he had never taken medication for it.  

In this context, the Veteran has submitted statements asserting that he manifested elevated blood pressure during service, which resulted in him failing flight physicals and not being able to fly in Vietnam and Fort Campbell, Kentucky.  He has also asserted that he has suffered from hypertension since service.  See VA Forms 21-4138 dated October 20906 and February 2007.  

The Board finds that the Veteran's lay statements that he manifested elevated blood pressure during service are not new, as he made a similar assertion at the December 1989 VA examination, which was considered by the RO in the March 1990 rating decision.  

As to the other evidence submitted since the March 1990 rating decision, the Board finds that, while this evidence is new, in that it was not associated with the record at the time of the last final rating decision in March 1990, the evidence is not material because it does not raise a reasonable possibility of substantiating the claim.  Indeed, the STRs do not contain any findings related to hypertension and, while the post-service VA and private treatment records show treatment for hypertension, they do not contain any competent evidence showing that the Veteran's hypertension was incurred or aggravated by service, or manifested during the one year following his discharge from service.  

In this regard, while the February 1994 VA treatment record reflects that the Veteran reported having hypertension since 1970, his report of such is not considered competent evidence of a diagnosis at that time.  Likewise, the Board finds that the Veteran's lay statements regarding having hypertension since service is not considered competent evidence.  

"Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159(a)(2).  Indeed, the Court has held that lay witnesses are competent to provide testimony or statements relating to symptoms, conditions, or disorders that are not medical in nature and are capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  However, lay persons are not are not generally competent to render an opinion regarding the diagnosis or etiology of a disease or injury.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Nevertheless, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In evaluating this claim, the Board notes that hypertension is not the type of disability that is capable of lay observation.  Instead, a diagnosis of hypertension is medical in nature and requires clinical testing.  

In this case, it is not argued or shown that the Veteran is qualified through specialized education, training, or experience to render a diagnosis of hypertension.  Therefore, he is not considered competent to identify hypertension.  

In this regard, while the February 1994 treatment record shows the Veteran reported having hypertension since 1970, his report is still considered lay evidence and is not transformed into medical evidence just because he reported it to a doctor who wrote it down.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (ruling that "a bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional . . . ."); Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (holding that a Veteran's account, "filtered as it was through a layman's sensibilities, of what a doctor purportedly said is simply too attenuated and inherently unreliable to constitute 'medical' evidence.").  

In addition, the Board notes that the Veteran's report of suffering from hypertension since service is not corroborated by any STRs or post-service treatment records included in the record and, thus, he has not reported a contemporaneous medical diagnosis.  In fact, the Veteran has not submitted or identified any medical evidence dated prior to 1992 which shows complaints, treatment, or findings related to hypertension.  Therefore, the Board finds that his report of suffering from hypertension since service are not considered competent or credible evidence of continued symptomatology following service which is supported by a later diagnosis rendered by a medical professional.  See Jandreau, supra.  

Based on the foregoing, the Board finds that the Veteran's lay statements regarding suffering from hypertension since service is not competent lay evidence.  Therefore, his statements are not considered material to the claim on appeal, as they do not raise a reasonable possibility of establishing that his current diagnosis of hypertension was incurred or aggravated during service, or during his first post-service year.  

Accordingly, as there is not new and material evidence as to hypertension manifested during service or the Veteran's first post-service year, or an indication that the current hypertension disability may be related to service, there is no need to provide a VA examination concerning the claim to reopen.  See Shade, 24 Vet. App. at 120; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In summary, even when considering the newly submitted evidence together with the previous evidence of record, the evidence does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for hypertension.  Accordingly, new and material evidence has not been received sufficient to reopen the previously denied claim, and the Veteran's claim for that benefit is denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

PTSD

As discussed above, at the time of the final rating decision in March 1990, the evidentiary record did not contain a competent diagnosis of PTSD.  

Since the final rating decision in March 1990, the evidence received into the record includes copies of STRs dated from 1970 to 1972 submitted by the Veteran, VA outpatient treatment records dated from 1993 to 2008, and private treatment records dated from 1991 to 2000.  

While the foregoing evidence is new, in that it was not associated with the record at the time of the last final rating decision in March 1990, the Board finds that the evidence is not material because it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  Indeed, none of the newly submitted evidence contains a diagnosis of PTSD.  In fact, the newly submitted evidence does not show any complaints or treatment for psychiatric problems or symptoms.  See STRs dated from 1970 to 1972; VA outpatient treatment records dated from 1993 to 2008; and private treatment records dated from 1991 to 2000.  

In support of his claim, the Veteran has asserted that, given his receipt of the Purple Heart and Bronze Star for combat, the evidence shows that he must have suffered some affects from exposure to such combat.  See October 2006 VA Form 21-4138.  The Veteran has also submitted a statement detailing his in-service stressors, including a firefight in 1970 where he injured his legs.  See November 2006 VA Form 21-0781.  

While the Veteran's lay statements were not associated with the record at the time of the last final rating decision in March 1990, the Board finds that his statements are not material and sufficient to reopen the previously denied claim because they do not relate to an unstablished fact necessary to substantiate the claim.  Indeed, as noted above, at the time of the March 1990 rating decision, the RO noted that the Veteran's combat decorations would establish that he had stressors during his service in Vietnam; however, the claim was denied because there was no diagnosis of PTSD of record.  The Veteran's lay statements do not relate to this fact, as they are not considered a competent diagnosis of PTSD and, thus, are not considered material to the claim.  

In a January 2012 statement, the Veteran's representative argued that consideration should be given as to whether the Veteran's claim for PTSD included any other acquired psychiatric disorder reflected in the record, given the diagnosis of generalized anxiety disorder at the December 1989 VA examination and a positive depression screening noted in a September 2004 treatment record.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009) (a claim of service connection for PTSD includes all acquired psychiatric disorders that are reasonably encompassed by the evidence of record, including his description of the claim, reported symptoms, and the other information of record).  

However, the Board notes that the December 1989 VA examination report was considered by the RO at the time of the March 1990 rating decision and is, thus, not new evidence.  The Board also notes that the evidence submitted since the March 1990 rating decision does not contain any complaints, treatment, or diagnoses related to an acquired psychiatric disorder.  Indeed, the STRs and private treatment records do not contain any such findings and, while a September 2004 VA treatment record reflects that the Veteran's depression screen was positive, the treatment record does not identify what reported or observed symptoms resulted in the positive depression screen.  In this regard, the Board also finds probative that a January 2008 VA treatment record reflects that the Veteran's depression screen was negative.  Therefore, the Board finds that the unsupported reference to a positive depression screening is not material and sufficient to reopen a claim of service connection for an acquired psychiatric disorder, to include PTSD, as it is not considered competent evidence of an acquired psychiatric disorder.  

In summary, even when considering the newly submitted evidence together with the previous evidence of record, the evidence does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for PTSD.  Accordingly, new and material evidence has not been received sufficient to reopen the previously denied claim, and the Veteran's claim for that benefit is denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having not been received, the application to reopen the previously denied claim of service connection for hypertension is denied.

New and material evidence having not been received, the application to reopen the previously denied claim of service connection for PTSD is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


